Case: 15-11953    Date Filed: 06/30/2016   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11953
                          ________________________

                       D.C. Docket No. 1:08-cv-23343-JIC



MAPLEWOOD PARTNERS, L.P.,
MAPLEWOOD MANAGEMENT, L.P.,
MAPLEWOOD HOLDINGS, LLC,
individually and on behalf of their members,
partners, affiliates, and subsidiaries,

                                                            Plaintiffs - Appellants,

                                      versus

INDIAN HARBOR INSURANCE COMPANY,

                                                             Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (June 30, 2016)
                Case: 15-11953       Date Filed: 06/30/2016       Page: 2 of 6




Before ED CARNES, Chief Judge, ANDERSON, Circuit Judge, and TITUS, *
District Judge.

PER CURIAM:

       MapleWood Partners, MapleWood Management, and MapleWood Holdings

(MapleWood) appeal from the district court’s grant of summary judgment in favor

of Indian Harbor Insurance Company. MapleWood contends that Indian Harbor

breached an insurance policy by not paying for losses MapleWood incurred in

several lawsuits.

       MapleWood took out a professional liability insurance policy from Indian

Harbor Insurance Company. That policy required Indian Harbor to pay any

defense expenses and settlement fees resulting from lawsuits against MapleWood.

It also included a clause that subrogated Indian Harbor to “all of the potential or

actual rights of recovery” of MapleWood. Separate from its insurance policy,

MapleWood also entered into an agreement with a company called Julio & Sons.

Under that agreement MapleWood agreed to provide advisory services to Julio &

Sons in exchange for fees. The agreement also provided that Julio & Sons would

defend and indemnify MapleWood “from and against all losses, claims, damages,




       *
          Honorable Roger W. Titus, United States District Judge for the District of Maryland,
sitting by designation.
                                                2
                  Case: 15-11953        Date Filed: 06/30/2016       Page: 3 of 6


expenses, or liabilities (including attorneys’ fees and expenses)” that MapleWood

incurred in lawsuits against it because of its association with Julio & Sons.

      Three lawsuits arising out of MapleWood’s association with Julio & Sons

were filed against MapleWood. Those lawsuits were either settled or dismissed.

Although MapleWood sought coverage from Indian Harbor for losses from the

three lawsuits, Julio & Sons ended up paying the vast majority of MapleWood’s

defense expenses and settlement fees on MapleWood’s behalf under the

agreement’s indemnity provision.

      MapleWood sued Indian Harbor for breach of contract based on Indian

Harbor’s failure to pay the losses from the three lawsuits. It claimed about

$4,000,000 in damages as a result of Indian Harbor’s alleged breach of the

insurance policy. The district court granted summary judgment to Indian Harbor,

after concluding that under Florida law, 1 allowing MapleWood to recover under

the policy would give it an improper double recovery because Julio & Sons had

already paid the losses.

      We review de novo a district court’s grant of summary judgment. DeLong

Equip. Co. v. Wash. Mills Abrasive Co., 887 F.2d 1499, 1505 (11th Cir. 1989).

We can affirm that judgment “on any ground that appears in the record, whether or




      1
          The parties agree that Florida law applies to this case.
                                                  3
               Case: 15-11953     Date Filed: 06/30/2016    Page: 4 of 6


not that ground was relied upon or even considered” by the district court. Thomas

v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

      This case is controlled by Continental Casualty Co. v. City of South

Daytona, in which a little league group contracted with the city to use the city’s

facilities. 807 So. 2d 91, 92 (Fla. 5th DCA 2002). The little league agreed to

defend and indemnify the city for any claims against the city that arose from the

little league’s use of those facilities. Id. An injured coach sued the city, and its

insurer ended up defending the action. Id. The city then sued the little league’s

insurance carrier for costs and attorney’s fees that the city and its insurer incurred

in defending against the lawsuit, arguing that the indemnification agreement

imposed liability on the little league’s carrier. Id. The court agreed, stating that

the parties had a “specific and contractual obligation of indemnification in favor of

the [c]ity” that imposed on the little league the “primary obligation” to defend the

city. Id. at 93. As a result the city and its insurer were entitled to recover costs and

attorney’s fees from the little league’s carrier. Id.

      The Continental Casualty decision is on point. Like the city and the little

league, MapleWood and Julio & Sons had a contractual agreement of

indemnification that shifted liability to Julio & Sons. As a result Julio & Sons had

the “primary obligation” to pay the losses MapleWood suffered in the three

lawsuits, which Julio & Sons did. See id.; see also Aetna Ins. Co. v. Fid. Cas. Co.


                                           4
                 Case: 15-11953       Date Filed: 06/30/2016        Page: 5 of 6


of N.Y., 483 F.2d 471, 473 (5th Cir. 1973) (holding that under Florida law an

indemnity agreement controlled “all the rights and obligations of the parties and

their privies (the insurers),” and the fact that the parties carried insurance did not

“detract from or modify” their indemnity agreement).

       MapleWood’s counterarguments are unpersuasive. It argues that the

indemnification provision in the agreement was never intended to cover losses

covered by an insurance policy. Nothing in the agreement’s text supports that

argument. MapleWood also asserts that Continental Casualty is off point because

the city’s insurer defended the city, despite the insurer’s position that the little

league group should have defended the city. See Cont’l Cas. Co., 807 So. 2d at 92.

Accordingly, MapleWood asserts that Indian Harbor should have covered

MapleWood’s losses, even if Indian Harbor believed that Julio & Sons was

ultimately responsible for them, and then pursued its subrogation right against

Julio & Sons. However, MapleWood was not left alone as the losses were piling

up. Julio & Sons shouldered those losses, which meant that MapleWood incurred

none. At this point, requiring Indian Harbor to pay MapleWood and then exercise

its subrogation right against Julio & Sons to recoup those damages would simply

put all three entities back in the same position they are in now. 2 See Wal-Mart


       2
           MapleWood asserts that Indian Harbor cannot now pursue its subrogation right because
of its alleged breach of the insurance policy by failing to pay for all of the losses incurred as a
result of the three lawsuits against MapleWood. But MapleWood does not cite any authority to
                                                 5
                 Case: 15-11953        Date Filed: 06/30/2016       Page: 6 of 6


Stores, Inc. v. RLI Ins. Co., 292 F.3d 583, 594 (8th Cir. 2002) (“Generally, courts

will not allow parties to engage in circuitous action when the foreseeable end result

is to put the parties back in the same position in which they began.”).

       Finally, MapleWood also challenges a discovery order requiring it to

produce (among other documents) an email from its attorney. It contends that the

disclosure of that email violated attorney-client privilege and the work-product

doctrine. We need not address that issue because “we will not overturn discovery

rulings unless it is shown that the District Court’s ruling resulted in substantial

harm to the appellant’s case.” Iraola & CIA, S.A. v. Kimberley-Clark Corp., 325
F.3d 1274, 1286 (11th Cir. 2003) (quotation marks omitted). As our analysis

shows, the resolution of this appeal does not require any reference to that email.

As a result MapleWood cannot show that the disclosure of that email substantially

or even insubstantially harmed its case.

       AFFIRMED.




support that assertion, so it is abandoned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim when
he . . . raises it in a perfunctory manner without supporting arguments and authority.”); United
States v. McKinley, 732 F.3d 1291, 1295 n.1 (11th Cir. 2013) (deeming an issue abandoned
when a party “did not elaborate any argument regarding [the issue] in his initial brief or cite any
authority relevant to such an argument”).
                                                 6